DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the first air" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the front" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the second air" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the protective sheets peeled by the second air" in line 9.  There is insufficient antecedent basis for this limitation in the claim.  The claim does not require that spraying the second air peels the sheets.
Claim 1 recites “the air” in line 10, but does not define whether this refers to the first air, the second air, or a different air.
Claim 2 recites the limitation "the first air" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "the front" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "the second air" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "the third air" in line 9.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "the protective sheets peeled by the second air" in lines 9-10.  There is insufficient antecedent basis for this limitation in the claim.  The claim does not require the second air to peel the sheets.
Claim 2 recites the limitation "the protective sheets oriented by the third air" in line 11.  There is insufficient antecedent basis for this limitation in the claim.  The claim does not require the third air to orient the sheets.
Claim 2 recites the limitation "the fourth air" in line 12.  There is insufficient antecedent basis for this limitation in the claim.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over SU (US 2008/0289763) in view of GAIL et al. (DE 10 2008/018726 A1; citations to translation attached).
Regarding claim 1, SU teaches positioning an end edge of a substrate sheet 4 having a protective sheet 3 at a peeling start position, spraying a first air from nozzle 51 along a substrate end face, spraying a second air from nozzle 52 onto the peeling boundary of the protective sheet, suction gripping the protective sheet peeled by the second air, spraying the air while delivering the substrate in a forward direction while delivering the gripped protective sheet in a backward direction, and extracting the substrate (transfer device keeps on running) after the protective sheet is peeled therefrom (para. 28; figs. 1A-1C).  SU does not teach plural protective films or prepreg sheet as the substrate.  GAIL teaches another method of peeling protective film from a substrate, wherein the substrate is a pre-impregnated fiber composite, and that the same air spray peeling operation can be performed on plural protective films (paras. 32, 41, and 44-45), wherein it would have been obvious to one of ordinary skill in the art at the time of the invention to peel protective films from a prepreg, as taught by GAIL, in place of the peeling protective film from a glass of SU, because there would have been a reasonable expectation that the film would peel in the same manner from either (MPEP 2141; KSR).

Allowable Subject Matter
Claim 2 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record does not teach or fairly suggest a method as claimed comprising a process of spraying a fourth air onto the peeling boundaries while delivering the prepreg sheet in a feeding direction an delivering the gripped protective sheets in a direction opposite to the feeding direction.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nickolas R Harm whose telephone number is (571)270-7605. The examiner can normally be reached 10:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on 571-272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICKOLAS R HARM/Examiner, Art Unit 1745                                                                                                                                                                                                        
/PHILIP C TUCKER/Supervisory Patent Examiner, Art Unit 1745